UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6817


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NAMOND EARL WILLIAMS, a/k/a Namond Brewington, a/k/a Tony
Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:90-cr-00135-JFM-4)


Submitted:   January 25, 2017             Decided:   February 9, 2017


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William B. Norman, NORMAN & TAYEH, LLC, Cleveland, Ohio, for
Appellant. Rod J. Rosenstein, United States Attorney, Debra L.
Dwyer, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Namond Earl Williams appeals the district court’s orders

granting Williams a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2) (2012) and denying his motion for reconsideration,

in    which    he    advocated        for    a    further         reduction.           On   appeal,

Williams       argues      that      the    district          court      may     not      impose    a

sentence above an amended Guidelines range in a § 3582(c)(2)

proceeding; the procedure adopted by the court to adjudicate

sentence reductions following Amendment 782 to the Guidelines

violated      his    right      to    due    process         of    the    law;      the     district

court’s     failure       to    notify      him       of    its    intention        to    impose     a

sentence above the amended Guidelines range was error; and the

court       failed         to        properly          consider           his       motion         for

reconsideration.

       We     review      an    order      granting         or    denying       a   § 3582(c)(2)

motion for abuse of discretion.                            See United States v. Goines,

357 F.3d 469, 478 (4th Cir. 2004).                          We have thoroughly reviewed

the    record       and   conclude         that       the    court       did    not      abuse     its

discretion or violate Williams’ right to due process in reducing

his   sentence       pursuant        to    § 3582(c)(2).             In    addition,         as    the

district court was without authority to reconsider its ruling in

a § 3582(c)(2) proceeding, the court correctly denied Williams’

motion for reconsideration.                  See United States v. Goodwyn, 596
F.3d 233, 235-36 (4th Cir. 2010).

                                                  2
     Accordingly, we affirm the district court’s orders.                  We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3